FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EHI JOSEPH UNUAKHAULU,                           No. 02-73837
                             Petitioner,           Agency No.
                 v.                              A74-777-018
JOHN   ASHCROFT, Attorney General,                AMENDED
                       Respondent.
                                                   OPINION

          On Petition for Review of an Order of the
               Board of Immigration Appeals

                 Submitted November 3, 2004*
                     Pasadena, California

               Opinion Filed December 20, 2004
                 Amended February 14, 2005

    Before: A. Wallace Tashima, Raymond C. Fisher and
            Richard C. Tallman, Circuit Judges.

 The opinion filed at 392 F.3d 1024 (2004) is amended in
                      full as follows:

                     Opinion by Judge Fisher




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                1805
1808                   UNUAKHAULU v. ASHCROFT


                               COUNSEL

Mark A. Karlin, Karlin & Karlin, Los Angeles, California, for
the petitioner.

Francis W. Fraser, Senior Litigation Counsel, United States
Department of Justice, Washington, D.C., for the respondent.


                                OPINION

FISHER, Circuit Judge:

   Ehi Joseph Unuakhaulu, a native and citizen of Nigeria,
petitions for review of the Board of Immigration Appeal’s
(“BIA”) summary affirmance of the Immigration Judge’s
(“IJ”) decision denying him withholding of removal and relief
under the Convention Against Torture (“CAT”). The central
question is whether we lack jurisdiction to review his petition
where the IJ, although denying Unuakhaulu’s asylum applica-
tion because of his prior conviction for an aggravated felony,
did not rely on that aggravated felony in denying
Unuakhaulu’s application for withholding of removal and for
relief under CAT. We conclude that 8 U.S.C. § 1252(a)(2)(C)
divests us only of jurisdiction to review orders of removal that
are actually based on a petitioner’s prior aggravated felony con-
viction.1 We therefore have jurisdiction to review the BIA’s
nondiscretionary denial of withholding, which was not predi-




  1
   Hereinafter, all statutory citations are to 8 U.S.C. unless otherwise indi-
cated.
                       UNUAKHAULU v. ASHCROFT                           1809
cated on Unuakhaulu’s aggravated felony. Reaching the sub-
stance of Unuakhaulu’s petition, however, we deny it as with-
out merit.

                                      I.

   Unuakhaulu was admitted to the United States as a visitor
on January 17, 1986. In February 1997, he was convicted of
conspiracy to traffic in counterfeit credit cards in violation of
18 U.S.C. § 371 and sentenced to 18 months in prison. There-
after, the former Immigration and Naturalization Service initi-
ated proceedings against Unuakhaulu, charging him with
being subject to removal as an alien convicted of an aggra-
vated felony, see § 1227(a)(2)(A)(iii),2 and as an alien who
remained as a visitor beyond the time authorized, see
§ 1227(a)(1)(B). The IJ sustained the charges against him,
finding that Unuakhaulu’s prior conviction for credit card
fraud was an aggravated felony and that he had remained as
a visitor in the United States beyond the time authorized.
Unuakhaulu then applied for withholding of removal and for
relief under CAT.

   Subsequently, the government contended that even though
Unuakhaulu received only 18 months’ imprisonment for his
prior conviction, his credit card fraud was a “particularly seri-
ous crime” that should make him ineligible for withholding of
removal under § 1231(b)(3)(B). The IJ disagreed, finding that
the crime was not particularly serious and that Unuakhaulu
was eligible for withholding of removal.
   2
     An “aggravated felony” includes “an offense that (i) involves fraud or
deceit in which the loss to the victim or victims exceeds $10,000; . . . [or]
an offense relating to commercial bribery, counterfeiting, [or] forgery . . .
for which the term of imprisonment is at least one year; . . . [or] an attempt
or conspiracy to commit an offense described in this paragraph.”
§§ 1101(a)(43)(M), (R) and (U).
   Unuakhaulu does not dispute that his prior conviction for conspiracy to
traffic in counterfeit credit cards was an aggravated felony.
1810              UNUAKHAULU v. ASHCROFT
   As to the merits of his withholding of removal claim,
Unuakhaulu sought withholding based on his membership in
the Ogoni tribe in Nigeria. According to his testimony, the
Nigerian government engaged in tribal genocide of the Ogoni
people, seizing their land in the delta region for its oil and
arresting and executing Ogonis solely because of their opposi-
tion to the government. He claimed that the Nigerian govern-
ment seized his father’s land in 1987.

   Unuakhaulu provided no evidence to corroborate his claim
that he was a member of the Ogoni tribe. He acknowledged
that he was not a member of any Ogoni organization in the
United States. He said that he had friends who were members
of the Ogoni tribe in the Los Angeles area (where the hearing
took place) who perhaps could have corroborated his tribal
membership, but he did not ask any of them to testify on his
behalf.

   Unuakhaulu’s mother lives in Lagos, Nigeria, but has not
suffered any persecution on account of her Ogoni member-
ship. His seven siblings left Nigeria because of the treatment
of the Ogoni. His uncle, a leader of the Movement to Save the
Ogoni People, was imprisoned in 1994 because he fought for
Ogoni rights and protested the government’s seizure of Ogoni
land and its arrest and torture of the Ogoni people. His uncle
is still in prison, although Unuakhaulu did not know where.
He claimed that his uncle is mentioned in an Amnesty Inter-
national report that was in evidence, but he provided no docu-
mentation to corroborate that the person mentioned in the
report was indeed his uncle.

   Unuakhaulu admitted that he was not politically active
when he lived in Nigeria. When asked if there was any way
the Nigerian government could identify him in order to sub-
ject him to persecution or torture, Unuakhaulu conceded that
“[b]ecause I am not politically involved with any organiza-
tion, there is no way of identifying me.”
                     UNUAKHAULU v. ASHCROFT                      1811
   The IJ denied Unuakhaulu’s application for withholding of
removal and for relief under CAT. Unuakhaulu appealed the
IJ’s decision to the BIA, which dismissed his appeal without
an opinion. Unuakhaulu now timely petitions this court for
review of the BIA’s order.

                                  II.

  The initial question is whether § 1252(a)(2)(C) divests this
court of jurisdiction to review the BIA’s order of removal and
denial of withholding. The government argues that it does.
We have jurisdiction “to determine whether jurisdiction
exists.” Matsuk v. INS, 247 F.3d 999, 1000-01 (9th Cir. 2001)
(quoting Flores-Miramontes v. INS, 212 F.3d 1133, 1135 (9th
Cir. 2000)).

   [1] Section 1252(a)(2)(C) is a jurisdiction-stripping provi-
sion that precludes our “review [of] any final order of removal
against an alien who is removable by reason of having com-
mitted a criminal offense covered in section . . . 1227(a)(2)
(A)(iii) . . . .” Section 1227(a)(2)(A)(iii) in turn specifies that
“[a]ny alien who is convicted of an aggravated felony at any
time after admission is deportable [i.e., removable].”3 None-
theless, an alien such as Unuakhaulu deemed removable
because of his aggravated felony may in limited circum-
stances still be eligible for withholding of removal if the
aggravated felony is not a “particularly serious crime.” See
§ 1231(b)(3)(B)(ii).

   For purposes of determining whether the § 1231(b)(3)
(B)(ii) exception applies, the statute construes “particularly
serious crime” differently depending upon the type of relief
  3
   Because the Illegal Immigration Reform and Immigrant Responsibility
Act of 1996 merged deportation and exclusion proceedings into the
broader category of removal proceedings, an alien who was previously
“deportable” is now “removable.” See Mariscal-Sandoval v. Ashcroft, 370
F.3d 851, 854 n.6 (9th Cir. 2004).
1812                  UNUAKHAULU v. ASHCROFT
being sought. In the context of asylum, a person convicted of
an aggravated felony “shall be considered to have been con-
victed of a particularly serious crime,” and is thus automati-
cally barred from asylum relief in removal proceedings. See
§§ 1158(b)(2)(A)(ii), (B)(i); United States v. Corona-Sanchez,
291 F.3d 1201, 1210 n.8 (9th Cir. 2002) (en banc) (noting that
aggravated felons are “barred from eligibility for asylum”
under §§ 1158(b)(2)(A)(ii), (B)(i)).4 In the context of with-
holding of removal, however, the bar to relief is more nar-
rowly construed: an aggravated felony conviction is
considered to be a particularly serious crime (1) automati-
cally, if the applicant was sentenced “to an aggregate term of
imprisonment of at least five years”; or (2) if the Attorney
General, in his discretion, determines that an aggravated fel-
ony conviction resulting in a sentence of fewer than five years
was in fact a particularly serious crime. See § 1231(b)(3)(B).
We lack jurisdiction to review the latter denial of withholding
based upon this exercise of the Attorney General’s discretion.
Matsuk, 247 F.3d at 1002. In Matsuk, however, we left open
the “still narrower question” of whether the court has jurisdic-
tion to review “non-discretionary denials of withholding” —
that is, a decision not based on the alien’s aggravated felon
status but on the merits of his withholding claim. Id. (empha-
sis added).

   Thus, there are two relevant provisions which, if applica-
ble, divest us of jurisdiction to review an order denying with-
holding of removal. First, “when the alien has been sentenced
to an aggregate term of imprisonment of at least 5 years,”
§ 1231(b)(3)(B), he is automatically barred from withholding
of removal and we have no jurisdiction because the alien is
being removed “by reason of having committed a criminal
offense.” § 1252(a)(2)(C) (emphasis added). Second, when
the Attorney General decides that the alien’s offense was a
“particularly serious crime,” § 1231(b)(3)(B), we lack juris-
  4
    Unuakhaulu does not dispute the IJ’s finding that his prior aggravated
felony conviction bars him from eligibility for asylum.
                   UNUAKHAULU v. ASHCROFT                   1813
diction to review such a decision because it is discretionary.
§1252(a)(2)(B)(ii); Matsuk, 247 F.3d at 1002. Neither juris-
dictional bar applies in this case because Unuakhaulu received
only 18 months’ imprisonment for his prior conviction for
credit card fraud and the IJ specifically found that his convic-
tion was not a particularly serious crime. Indeed, she did not
rely at all on his conviction as the basis for denying his appli-
cation for withholding of removal.

   The IJ did find that Unuakhaulu’s prior conviction for con-
spiracy to traffic in counterfeit credit cards was an aggravated
felony that made him ineligible for asylum and voluntary
departure. (Unuakhaulu does not dispute this finding.) The IJ
also found, however, that Unuakhaulu’s aggravated felony
conviction was not a particularly serious crime because he
served only an 18-month sentence, there was no restitution
order for him to pay and he had not employed force in his
crime. (The government does not dispute this finding.) The IJ
therefore found that Unuakhaulu’s prior conviction did not
preclude him from requesting withholding of removal. She
then went on to deny his request for withholding of removal
and for relief under CAT because Unuakhaulu failed to estab-
lish those claims on the merits.

   The government nonetheless contends that because
Unuakhaulu was convicted of an aggravated felony, we lack
jurisdiction over his petition for review because the jurisdic-
tional bar of § 1252(a)(2)(C) extends to all orders of removal
of an individual who has committed an aggravated felony.
However, we have held that the jurisdiction-stripping provi-
sion in § 1252(a)(2)(C) applies only when — and to the extent
that — the agency has found the petitioner to be removable
based on one of the enumerated criminal grounds. See
Alvarez-Santos v. INS, 332 F.3d 1245, 1253 (9th Cir. 2003)
(holding in part that the “by reason of” language of
§ 1252(a)(2)(C) “precludes judicial review only when an alien
is actually determined to be removable and ordered removed
on the basis of the covered criminal act”); see also Cazarez-
1814               UNUAKHAULU v. ASHCROFT
Gutierrez v. Ashcroft, 382 F. 3d 905, 919-20 (9th Cir. 2004)
(holding that the court lacked jurisdiction to review a petition
where the “basis of the [petitioner’s] removal was his drug
offense and the BIA did not overturn the IJ’s correct conclu-
sion that [the petitioner] is removable because of his
offense.”) Thus, in Alvarez-Santos, we rejected the govern-
ment’s position that “§ 1252(a)(2)(C) precludes judicial
review of an otherwise reviewable removal order where the
record establishes that the individual could have been but was
not ordered removed for having committed a covered criminal
offense.” Alvarez-Santos, 332 F.3d at 1250, 1253 (emphasis
in the original).

   The government also argues that Matsuk “should be” inter-
preted as supporting the application of § 1252(a)(2)(C) to bar
review of the denial of withholding of removal whether or not
the decision to deny withholding was based upon the Attorney
General’s discretion under § 1231(b)(3)(B). In Matsuk, how-
ever, we specifically declined to reach the question of whether
we had jurisdiction to review “non-discretionary denials of
withholding” — that is, denials of withholding on the merits.
See Matsuk, 247 F.3d at 1002.

   [2] Taken together, Alvarez-Santos and Matsuk lead us to
conclude that there is no jurisdictional bar over all petitions
for review filed by petitioners with an aggravated felony con-
viction in their past. Matsuk bars jurisdiction over a discre-
tionary denial of withholding pursuant to a finding of a
“particularly serious crime” under § 1231(b)(3)(B). 247 F.3d
at 1002. Alvarez-Santos holds that the “by reason of” lan-
guage of § 1252(a)(2)(C) “strips us only of jurisdiction to
review orders of removal predicated on commission or admis-
sion of a crime, not orders of removal not so predicated.” 332
F.3d at 1247. Here, the IJ specifically found that
Unuakhaulu’s aggravated felony was not particularly serious
and did not preclude him from requesting withholding of
removal. She instead denied his application for withholding of
removal and for relief under CAT based on Unuakhaulu’s
                   UNUAKHAULU v. ASHCROFT                   1815
failure to demonstrate that he would suffer persecution if he
returned to Nigeria. We accordingly reject the government’s
invitation to extend the jurisdiction-stripping provisions to
circumstances where they do not apply. See Alvarez-Santos,
332 F.3d at 1250 (“[T]here is a strong presumption in favor
of judicial review of administrative action. . . . Accordingly,
we . . . construe narrowly restrictions on [our] jurisdiction to
review INS orders removing aliens who have been in this
country, legally or otherwise.”) (internal quotation marks and
citations omitted).

  [3] Because the BIA did not predicate its denial of with-
holding of removal and relief under CAT on Unuakhaulu’s
aggravated felony conviction, or on a discretionary decision,
we have jurisdiction to review Unuakhaulu’s petition.

                              III.

   Turning to the merits of Unuakhaulu’s petition, we con-
clude that there is substantial evidence in the record to support
the IJ’s decision to deny Unuakhaulu’s application for with-
holding of removal and for relief under CAT.

   Because the BIA summarily affirmed the IJ’s decision, we
review it as if it were the BIA’s decision. See Cedano-Viera
v. Ashcroft, 324 F.3d 1062, 1063 n.1 (9th Cir. 2003). We
review legal questions the IJ addressed de novo. See
Hernandez-Montiel v. INS, 225 F.3d 1084, 1090 (9th Cir.
2000). “The [IJ]’s interpretation of immigration laws is enti-
tled to deference” when her interpretation is not “clearly con-
trary to the plain and sensible meaning of the statute.”
Kankamalage v. INS, 335 F.3d 858, 862 (9th Cir. 2003). We
review the IJ’s factual findings under the deferential substan-
tial evidence standard. See Hernandez-Montiel, 225 F.3d at
1090. We uphold the IJ’s determination “unless the evidence
presented would compel a reasonable finder of fact to reach
a contrary result[.]” Singh-Kaur v. INS, 183 F.3d 1147, 1149-
50 (9th Cir. 1999) (emphasis in original).
1816               UNUAKHAULU v. ASHCROFT
   [4] An alien is eligible for withholding of removal “if [ ]he
demonstrates a clear probability of persecution” in the country
to which he would be removed, “which means it is more
likely than not that [ ]he will be persecuted if deported.”
Halaim v. INS, 358 F.3d 1128, 1132 (9th Cir. 2004) (internal
quotation marks omitted); see 8 C.F.R. § 208.16(b)(2). The
alien bears the burden of proving that his “life or freedom
would be threatened in the proposed country of removal on
account of race, religion, nationality, membership in a partic-
ular social group, or political opinion.” 8 C.F.R. § 208.16(b).
If the alien can demonstrate that he suffered past persecution,
then the court presumes a reasonable fear of future persecu-
tion. 8 C.F.R. § 208.16(b)(1)(i).

   [5] Unuakhaulu does not claim that he was ever subjected
to past persecution. When asked if there was any way the gov-
ernment could identify him as Ogoni in order to subject him
to persecution or torture, Unuakhaulu conceded that he would
not be recognized unless he was on tribal lands in the delta
region of Nigeria or politically active. Thus, if he returned to
Lagos, the city in which his mother resides, he would not be
singled out as Ogoni. His concession that the Nigerian gov-
ernment could not identify him as Ogoni, coupled with his
admission that he was not persecuted in the past, demonstrate
that Unuakhaulu has not met his burden of proving that it is
more likely than not that he would be subject to persecution
on account of his tribal affiliation.

   Unuakhaulu argues that the IJ found his testimony credible.
He also argues that the IJ erred because she based her denial
of his application on his failure to provide corroborative evi-
dence. He claims that corroborative evidence is not always
necessary and that he provided corroboration through the
United States Department of State Country Report and the
Amnesty International report.

   Once an applicant’s testimony is deemed credible, no fur-
ther corroboration is necessarily required to establish the facts
                   UNUAKHAULU v. ASHCROFT                  1817
to which the applicant testified. See Kaur v. Ashcroft, 379
F.3d 876, 890 (9th Cir. 2004); 8 C.F.R. § 1208.16(b) (“The
testimony of the applicant, if credible, may be sufficient to
sustain the burden of proof without corroboration.”). How-
ever, “where the IJ has reason to question the applicant’s
credibility, and the applicant fails to produce non-duplicative,
material, easily available corroborating evidence and provides
no credible explanation for such failure, an adverse credibility
finding will withstand appellate review.” Sidhu v. INS, 220
F.3d 1085, 1092 (9th Cir. 2000); see Chebchoub v. INS, 257
F.3d 1038, 1044-45 (9th Cir. 2001). Country conditions evi-
dence generally provides the context for evaluating an appli-
cant’s credibility, rather than corroborating specifics of a
claim. See Duarte de Guinac v. INS, 179 F.3d 1156, 1162 (9th
Cir. 1999).

   Contrary to Unuakhaulu’s contention, the IJ expressly
found that his testimony lacked credibility. She found that
parts of his testimony were “meager and nonspecific” and that
“[t]he absence of corroborative evidence where one would
reasonably expect there to be, along with an adequate expla-
nation of why such evidence was not obtained nor presented
leaves the Court to draw an adverse inference regarding the
credibility of the respondent’s claim.” She also found that cor-
roborating proof was “more than necessary here because the
respondent’s conviction is for a crime involving fraud which
already undermines his credibility.”

   The IJ’s finding is supported by the record. Corroborative
evidence in this case would have been readily available.
Unuakhaulu testified that he had continuous contact with
Nigeria, yet he provided no corroboration regarding signifi-
cant factors of his claims such as his membership in the
Ogoni tribe or verification that his uncle was indeed the man
mentioned in the Amnesty International report. The IJ noted
that Unuakhaulu could have obtained affidavits from his fam-
ily members in Nigeria or had his friends in the Los Angeles
area testify on his behalf, but he did not.
1818               UNUAKHAULU v. ASHCROFT
   The IJ found that Unuakhaulu’s testimony “basically paral-
leled” information contained in the Country Report — that
Ogonis who live in their homeland, the delta region of Nige-
ria, who are political activists are identifiable as Ogonis and
thus may be subjected to persecution by the Nigerian govern-
ment. This, however, did not establish that Unuakhaulu is a
member of the Ogoni tribe or that it is more likely than not
that he would be subjected to persecution if he were deported
to another region of Nigeria outside of the delta region.

   [6] The IJ’s findings were supported by substantial evi-
dence, and Unuakhaulu failed to meet his burden of proving
that he suffered past persecution or that there is a clear proba-
bility of future persecution. We therefore deny his petition for
review.

                              IV.

   In order to establish eligibility for protection under CAT,
Unuakhaulu must demonstrate “that it is more likely than not
that he [ ] would be tortured if removed. . . .” 8 C.F.R.
§ 208.16(c)(2). Torture is defined under CAT as an act
involving severe pain or suffering that “is inflicted by or at
the instigation of or with the consent or acquiescence of a
public official or other person acting in an official capacity.”
8 C.F.R. § 208.18(a)(1). As detailed above, Unuakhaulu did
not present evidence that it is more likely than not that he
would be tortured by, at the instigation of or with the consent
of the Nigerian government were he to be removed to Nigeria.
Because Unuakhaulu is ineligible for relief under CAT, we
deny his petition.

                               V.

   For the foregoing reasons, we hold that we have jurisdic-
tion to review the BIA’s decision denying Unuakhaulu’s
application for withholding of removal and for relief under
CAT. The BIA’s decision is supported by substantial evi-
                 UNUAKHAULU v. ASHCROFT              1819
dence in the record and is AFFIRMED. Accordingly, the
petition for review is DENIED. No petitions for rehearing
will be considered. The mandate shall issue in due course.